Citation Nr: 1541971	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969 and from March 1971 to March 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In January 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge. A copy of the transcript is of record.  In May 2015, the Board reopened the previously denied claim of service connection for a left knee disorder and remanded the matter for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA left knee examinations in October 2011 and June 2015; however, a review of the examination reports finds that they are inadequate for rating purposes.  Specifically, the October 2011 examiner opined that it is less likely than not that the Veteran's knee disorder was incurred in or caused by service because there was no history of chronic knee pain, the Veteran was treated only once during service and was not treated again for 20 years.  The June 2015 examiner was "unable to provide the requested opinion without resort to speculation since [he] would have to rely on subjective information."  However, it does not appear that the examiners considered the Veteran's competent accounts of ongoing left knee complaints since service.  The Veteran is competent to report when he first experienced knee problems and that they have continued since service.  The failure to consider a Veteran's lay statements regarding matters to which he is competent to testify, such as having continuous symptomatology of knee pain following service, renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service"); Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims file to be forwarded to the VA examiner who authored the June 2015 VA examination report, OR to another qualified specialist, for an updated medical opinion and clarification regarding the etiology of the Veteran's left knee disability.  The examiner must review the Veteran's claims file in conjunction with the examination and, based on such review (and, if necessary, examination of the Veteran), provide an opinion as to the likely etiology for the Veteran's diagnosed left knee degenerative joint disease.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service, including the left knee complaints/findings noted in service?  The examiner is to specifically consider and address the Veteran's competent assertions regarding his in-service left knee symptoms and postservice continuity of such symptoms.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

2.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




